- Prepared by EDGARX.com UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 6, 2016 MECHANICAL TECHNOLOGY, INCORPORATED (Exact name of registrant as specified in charter) New York 000-06890 14-1462255 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Washington Avenue Extension, Albany, New York 12205 (Address of principal executive offices) (Zip Code) (518) 218-2550 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 1 – Registrant’s Business and Operations Item 1.01 Entry into a Material Definitive Agreement. The information provided in Item 3.03 below is hereby incorporated herein by reference. Section 3 – Securities and Trading Markets Item 3.03 Material Modification to Rights of Security Holders. On October 6, 2016 (the “Rights Dividend Declaration Date”), the Board of
